Citation Nr: 0635275	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  96-42 222A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana


THE ISSUES

1.  Entitlement to a higher evaluation for lumbosacral strain 
with degenerative disc disease at L5-L1, currently evaluated 
as 20 percent disabling.

2.  Entitlement to a higher evaluation for left lower 
extremity, lumbar radiculopathy, associated with lumbosacral 
strain with degenerative disc disease at L5-L1, currently 
evaluated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	Janet L. Moulton, Esq.





WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Katherine King-Walker


INTRODUCTION

The veteran served on active duty from 1977 to 1981, and also 
served in the Army Reserve until 1997.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 1996 rating decision rendered by the 
New Orleans, Louisiana, RO.  

The veteran was afforded a personal hearing in December 2001, 
before a Veteran's Law Judge (VLJ) sitting in New Orleans, 
Louisiana.  Its In April 2003, the veteran was notified of 
the impending retirement of the VLJ who had presided over the 
December 2001 hearing, and was advised that he is entitled to 
a second personal hearing before another VLJ who would decide 
his claim.  In May 2003, the veteran submitted a written 
waiver of his right to another hearing.

Furthermore, this appeal has been remanded by the Board 
several times, with the last being in February 2004 for 
compliance with notice requirements.  Having completed the 
necessary development, the case has been returned to the 
Board for final adjudication.





FINDINGS OF FACT

1.  The veteran's low back disability has not manifested 
ankylosis of the spine, or sacro-iliac injury and weakness.   

2.  The veteran's low back disability has not been severe, or 
with listing of the whole spine to the opposite side, 
manifested evidence of positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteo-arthritic changes, narrowing or 
irregularity of joint space, or with some of the above with 
abnormal mobility on forced motion.  

3.  Forward flexion of the lumbar spine has been at least to 
60 degrees, lateral flexion, and rotation to the left and 
right has been no less than 20 degrees throughout the appeal 
period.   

4.  There is no evidence of incapacitating episodes lasting 
at least four weeks, but less than six weeks throughout the 
appeal period.

5.  Other than the assigned rating for lumbar radiculopathy, 
the veteran's low back disability is not productive of 
objective neurologic abnormalities that would warrant 
additional separate ratings.

6.  The veteran's neurologic involvement has been no more 
than mildly disabling.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 20 percent for a 
low back disability are not met.  38 U.S.C.A. §§ 1155, 
5107(b), 5110(g) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 
4.3, 4.6, 4.7, 4.14, 4.40, 4.71A; Diagnostic Codes §§ 5285, 
5292, 5293, 5295 (as in effect prior to September 23, 2002), 
5235, 5237, 5238, 5243 (as in effect beginning September 26, 
2003).

2.  The criteria for a rating in excess of 10 percent for 
left lower extremity, lumbar radiculopathy are not met.  38 
U.S.C.A. §§ 1155, 5107(b), 5110(g) (West 2002); 38 C.F.R. §§ 
3.102, 4.1, 4.3, 4.6, 4.7, 4.14, 4.40, 4.71A, 4.124A; 
Diagnostic Code § 8520 (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Increased rating

The veteran seeks a rating in excess of 20 percent for a low 
back disability, and a rating in excess of 10 percent for 
lumbar radiculopathy.  The veteran filed an original claim 
for service connection for a low back disability in April 
1996, following a February 1996 motor vehicle accident that 
occurred during active duty for training.  By a July 1996 
rating decision, the RO awarded service connection for lumbar 
strain evaluated as non-compensably disabling effective 
February 12, 1996.  In August 1996, the rating was increased 
to 10 percent, effective from February 12, 1996.  
Furthermore, an April 1998 rating decision increased the 
rating to 20 percent to include evaluation for degenerative 
disc disease, effective from February 12, 1996.  Then by a 
December 2004 rating decision, the RO awarded an additional 
separate evaluation at 10 percent for left lower extremity 
lumbar radiculopathy, effective August 4, 2004.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment by comparing 
the symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 4.1.  Generally, the 
degree of disabilities specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  38 C.F.R. § 4.1.  Separate 
diagnostic codes identify the various disabilities and the 
criteria for specific ratings.  If two disability evaluations 
are potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation.  Otherwise, the 
lower rating will be assigned. 38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining will be resolved in favor of the veteran if the 
evidence is in approximate balance. 38 U.S.C.A. § 5107; 
C.F.R. §§ 3.102, 4.3.

The law pertaining to evaluating back impairments changed 
during this appeal.  VA promulgated new regulations for the 
evaluation of intervertebral disc syndrome, 38 C.F.R. § 
4.71A, Diagnostic Code (DC) § 5243, effective September 23, 
2002.  See 67 Fed. Reg. 54,345 (Aug. 22, 2002) (codified at 
38 C.F.R. pt. 4).  Later, VA promulgated new regulations for 
the evaluation of the remaining disabilities of the spine 
effective September 26, 2003.  See 68 Fed. Reg. 51, 454 (Aug. 
27, 2003) (codified at 38 C.F.R. pt.4).  The amendments 
renumber the diagnostic codes and create a general rating 
formula for rating diseases and injuries of the spine, based 
on orthopedic manifestations including, limitation or loss of 
motion and other symptoms.  The veteran was notified of these 
changes in a June 2004 supplemental statement of the case.  
Thus, under VAOPGCPREC 3-2000, this means that his condition 
must be evaluated under the old and new versions of the 
regulations that apply to his low back disability and the 
most favorable criteria should be applied.  However, the new 
criteria may be applied only to the time after their 
effective date.  See 38 U.S.C.A. § 5110(g); Rhodan v. West, 
12 Vet.  App. 55 (1998).

A.  Lumbosacral strain with degenerative disc disease

The evidence consists of VA and military treatment records 
and various examinations.  Treatment records reflect that the 
veteran has had a long history of treatment for low back pain 
and related symptoms due to the motor vehicle accident he 
sustained while on active duty for training.  However, in 
reviewing the evidence, the veteran's disability picture does 
not more nearly approximate the criteria for a rating in 
excess of 20 percent.

A May 1996 initial physical therapy evaluation report noted 
the veteran's range of motion to be, forward flexion to 100 
degrees (with pain), extension to 30 degrees, right and left 
flexion to 30 degrees, and right and left rotation to 40 
degrees.  Regarding strength, except for extension, which was 
two out of five, the veteran's strength on range of motion 
was four out of five.  No numbness was reported.  At an 
October 1996 Medical Board examination, the examiner noted 
mild tenderness to palpation over the lumbar spine, with no 
evidence of paraspinal muscle spasm.  The veteran was a few 
inches from touching his toes, and there was a 10 percent 
loss of motion on lateral bending.  The examiner's impression 
was mechanical low back pain secondary to degenerative disc 
disease.

At a January 1997 VA examination, the veteran complained of 
intermittent low back pain with some tingling and weakness in 
his leg.  Upon examination, no postural abnormality, or fixed 
deformity was found.  Sensory to light touch, pinprick and 
deep tendon reflexes were present.  Forward flexion was to 70 
degrees, backward extension was to 15 degrees, left and right 
lateral flexion were 20 degrees, and rotation to the left and 
right were 20 degrees as well.  The examiner noted pain with 
range of motion and upon palpation over the paraspinal 
muscles.  He further noted that although there was an 
appearance of a wedge compression fracture, previous X-rays 
reflected no fracture, and concluded that the veteran's 
symptoms were due to lumbar strain, with mild to moderate 
functional loss due to pain and decreased range of motion.

 At a March 1998 VA examination, the examiner noted by 
history that the veteran was status-post fracture of L-1.  
Upon examination, he further noted that there was spasm with 
forward flexion over 30 degrees.  However, no neurological or 
postural abnormalities were noted.  He diagnosed the veteran 
with history of a fractured L-1 with current moderate low 
back pain.

The veteran underwent another VA examination in July 2000.  
He complained of back pain, but no leg pain except with long 
periods of standing.  Gait appeared normal and toe to heel 
walk was performed without difficulty.  Forward flexion was 
to 80 degrees, extension, 25 degrees, and lateral bending was 
to 35 degrees.  Furthermore, strait leg raising was 90 
degrees, bilaterally, deep tendon reflexes were normal and 
there was no gross evidence of neurologic deficit.  By X-ray, 
the examiner noted mild degenerative arthritis of the lumbar 
spine and diagnosed the veteran with L-1 compression 
fracture, by history, degenerative arthritis of the lower 
lumbar spine and chronic lumbar strain.

At an October 2002 VA examination, the provider noted that 
the veteran groaned when he rose from the chair, but the 
provider found no actual difficulties.  The veteran was also 
able to bend forward and touch the floor with his fingers 
without difficulty.  He further did not complain of pain when 
asked to flex, extend, or perform lateral rotations of his 
back.  Thus, the provider concluded that there was no 
evidence of pain by motion of the lumbar spine, and likewise, 
there was no functional loss in ordinary work activities.  He 
diagnosed the veteran with lumbar sprain by history, and 
degenerative arthritis of the lower spine.

An August 2003 VA progress note reflected that after 
examination, there was no evidence of abnormal posture, gait, 
or range of motion, strait leg raising was negative, 
bilaterally, and there was no evidence of spasm or 
significant discomfort.

Most recently, at an August 2004 VA examination, the veteran 
complained of some loose stools when he had flare-ups (about 
once a month, or once every three months).  The examiner 
explained that if these symptoms were secondary to chronic 
back pain, the veteran would more likely than not have the 
symptoms on a daily basis, rather than sporadically.  On 
examination, rectal tone was normal.  Later, in an October 
2004 addendum, the veteran's range of motion was noted to be 
60 degrees of flexion, 40 degrees of hyperextension, 30 
degrees lateral bending to the left and right, and 40 degrees 
of rotation.

 1) Analysis under prior diagnostic criteria

For VA purposes, the normal range of motion for the 
thoracolumbar spine is forward flexion to 90 degrees, 
backward extension to 30 degrees, lateral flexion to 30 
degrees on either side, and rotation to 30 degrees on either 
side.  38 C.F.R. § 4.71A, Plate V.

Initially, the evidence does not reflect the presence of 
ankylosis of the lumbar spine, sacroiliac injury, and 
weakness, thus, consideration under prior Diagnostic Codes §§ 
5286, 5289, 5294 is inappropriate.  The Board also notes the 
evaluation of the same disability under various diagnoses is 
to be avoided.  See 38 C.F.R. § 4.14.  Accordingly, the 
veteran would not be entitled to separate ratings under 
Diagnostic Codes §§ 5292 (limitation of motion), 5293 
(intervertebral disc syndrome), or 5295 (lumbosacral strain) 
for the same manifestations or disabilities.  Rather, his 
impairment is to be judged against the criteria under each of 
these Diagnostic Codes, and whichever yielded the highest 
rating would then be applied to assign his evaluation.  

According to the above-cited evidence, there may be a 
question as to whether the veteran actually suffered from 
residuals of fractured vertebra (Diagnostic Code § 5285), he 
nevertheless does not meet the criteria for the next 
applicable rating of 60 percent, as there is no evidence of 
abnormal mobility requiring a brace.  All other cases are 
rated in accordance with limited range of motion or muscle 
spasm.  Thus, the veteran's low back disability will be 
considered under the applicable criteria.  See 38 C.F.R. § 
4.71A, Diagnostic Code § 5285.

Words such as "slight," "moderate" and "severe" as related 
to the spine are not defined by the Schedule.  Thus, rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to ensure an "equitable and just" result.  
38 C.F.R. § 4.6 (2006).

Pursuant to Diagnostic Code 5295 in effect prior to September 
2003, a 40 percent rating, which is the next higher rating, 
is warranted for severe lumbosacral strain; with listing of 
the whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  38 
C.F.R. 4.71A, Diagnostic Code § 5295.  Yet, although some 
disc space narrowing was noted in an October 2000 CT scan, 
there was no evidence of listing of the whole spine to the 
opposite side, or a positive Goldthwaite's sign, and the 
veteran's forward flexion range of motion has been no less 
than 60 degrees (noted at the October 2004 VA examination) 
during clinical settings.  Thus, a higher rating under 
Diagnostic Code § 5295 is not warranted.

Regarding intervertebral disc syndrome, the evidence simply 
does not reflect that the veteran suffers from severe, 
recurring attacks, with intermittent relief at a level that 
would warrant the next higher rating of 40 percent under 
Diagnostic Code § 5293.  38 C.F.R. § 4.71A, Diagnostic Code § 
5293.  Indeed, although the veteran complained of back spasm 
and some tingling at the January 1997 VA examination, 
neurosensory testing was routinely described to be within 
normal limits during clinical settings and during an August 
2003 VA outpatient visit, there was no evidence of abnormal 
posture, gait, or range of motion, strait leg raising was 
negative, bilaterally, and there was no evidence of spasm or 
significant discomfort.  Furthermore, at the most recent VA 
examination, the veteran reported that flare-ups occurred 
once a month, or once every three months, but did not report 
that they were severe in nature or that he had to miss work 
because of the attacks.  Thus, for VA purposes, the veteran's 
low back disability has not presented manifestations so 
severe that would warrant a higher rating under Diagnostic 
Code § 5293.

Under Diagnostic Code 5292, which pertains to limitation of 
motion, the next applicable rating is 40 percent.  A 40 
percent evaluation is warranted for severe limitation of 
motion.  38 C.F.R. 4.71A, Diagnostic Code § 5292.  Yet 
although pain has been noted with range of motion exercises, 
the veteran's range of motion has not been so severely 
limited as to warrant a 40 percent rating.  For example, 
during clinical visits, his forward flexion has not been less 
than 60 degrees (noted at the October 2004 examination), 
lateral flexion to the right and left has been no less than 
20 degrees (noted at the January 1997 examination), and 
rotation to the left and right has been no less than 20 
degrees (noted at the same examination).  As a matter of 
fact, the veteran's range of motion appeared to improve as he 
had 40 degrees of hyperextension, 30 degrees lateral bending 
to the left and right, and 40 degrees of rotation as reported 
in October 2004.  Thus, a higher rating for severe limitation 
of motion is not warranted.

2)  Analysis under revised criteria

It appears that the veteran does not suffer from sacroiliac 
injury and weakness, spondylolisthesis or segmental 
instability, ankylosis, or spinal fusion, thus, consideration 
under Diagnostic Codes §§ 5236, 5239, 5240, 5241 is 
inappropriate.

As stated, the criteria for evaluating intervertebral disc 
syndrome was revised effective September 23, 2002, and the 
criteria for evaluating impairment of the spine generally, 
was revised effective September 26, 2003.  Under the revised 
criteria, spinal disabilities are rated under two tracts:  1) 
Intervertebral disc syndrome, and 2) general orthopedic 
manifestations.  See 38 C.F.R. § 4.71A, "General Rating 
Formula for Diseases and Injuries of the Spine."  Regarding 
intervertebral disc syndrome, it is rated either based on the 
total duration of incapacitating episodes over the past 12 
months, or by combining under 38 C.F.R. § 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, with the assigned rating based on whichever 
method results in the higher evaluation.  38 C.F.R. § 4.71A, 
Diagnostic Code § 5243.

Under the general orthopedic manifestations, a 30 percent 
rating involves the cervical spine only, thus, is 
inapplicable in this case.  A 40 percent evaluation requires, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.  38 C.F.R. § 4.71A, Diagnostic Codes §§ 5235, 5237, 
5243 (orthopedic tract).  As the previous outlined evidence 
illustrates, ankylosis of the thoracolumbar spine was not 
found, and when measured during clinical settings, the 
veteran's forward flexion of the thoracolumbar spine has been 
no less than 60 degrees.  Thus, a 40 percent evaluation 
pursuant to the orthopedic tract is not warranted.

Regarding intervertebral disc syndrome based on 
incapacitating episodes, the next higher rating of 40 percent 
is granted for incapacitating episodes having a total 
duration of at lest four weeks, but less than six weeks 
during the previous 12 months.  38 C.F.R. § 4.71A, Diagnostic 
Code § 5243.  An "incapacitating" episode is a period of 
acute signs and symptoms due to intervertebral disc syndrome 
that requires bed rest prescribed by a physician and 
treatment by a physician.  38 C.F.R. § 4.71A, Diagnostic Code 
§ 5243, Note (1).  Although the veteran has routinely 
complained of low back pain, the evidence simply does not 
reflect that the veteran suffered incapacitating episodes for 
VA purposes.  Indeed, the veteran reported flare-ups once 
every month, or once every three months, but did not state, 
nor was it noted in treatment records that they lasted at 
least four weeks, but less than six, or that bed rest was 
prescribed or that he was treated by a physician for these 
flare-ups.  Thus, he does not meet the next higher criteria 
for intervertebral disc syndrome based upon incapacitating 
episodes as well. 

B.  Left lower extremity, lumbar radiculopathy, associated 
with lumbosacral strain with degenerative disc disease at L5-
L1

As stated, subsequent to an August/September 2004 VA 
examination, which yielded an impression of left lower, 
lumbar radiculopathy, the RO awarded a separate rating for 
neurologic involvement under Diagnostic Code § 8520 by a 
December 2004 rating decision.  See 38 C.F.R. § 4.71A, 
"General Rating Formula for Diseases and Injuries of the 
Spine," Note (1).  However, the evidence simply does not 
reflect the veteran had neurological involvement prior to 
that time.  For instance, the May 1996 physical therapy 
report noted no complaints of numbness.  The July 2000 VA 
examination report noted no neurologic deficit, and a January 
2001 CT report noted no signs of radiculopathy, or clinical 
evidence of SC involvement.  Furthermore, the veteran had an 
EMG study in February 2001, and the report was normal with no 
electrophysiological evidence of left lumbosacral 
radiculopathy.  Similarly, an August 2003 VA progress note 
reflected normal posture and gait, negative straight leg 
raising, normal reflexes and that the veteran was able to 
stand on his heels and toes easily.  It was not until the 
August/September 2004 time frame, that the objective evidence 
reflected nerve involvement.  At that time, the veteran 
complained of symptoms of loose bowels, and although the 
examiner noted that reflexes were symmetrical with no 
abnormalities, the diagnoses included left, lower extremity 
lumbar radiculopathy.  In sum, the evidence prior to this 
time simply does not illustrate objective manifestations of 
radiculopathy or neurological involvement, thus, a separate 
rating for such is not warranted prior to the current 
assigned effective date (August 2004).  

Regarding a higher rating under Diagnostic Code 8520, a 20 
percent evaluation is awarded for moderate, incomplete 
paralysis of the sciatic nerve.  38 C.F.R. § 4.124A, 
Diagnostic Code § 8520.  Yet, the overall evidence does not 
reflect any more than mild sciatic nerve involvement, for 
which a 10 percent rating is assigned under this Code.  
Indeed, the August 2003 VA progress note showed normal 
reflexes and straight leg lifting was negative.  Furthermore, 
the provider at the August 2004 examination explained that if 
the symptoms (complaints of loose stool) were secondary to 
chronic back pain, the veteran would more likely than not 
have the symptoms on a daily basis, rather than sporadically, 
and upon examination, he had a normal rectal tone.  Moreover, 
reflexes were symmetrical with no abnormalities at the 
September 2004 examination.  Thus, an increased rating is not 
warranted.  

Finally, the objective clinical evidence does not reflect 
potential functional loss due to pain on use or during flare-
ups, weakness, fatigability, or incoordination, not already 
contemplated by the combined 30 percent rating already in 
effect.  See 38 C.F.R. § 4.40.

II. Duty to notify and assist

VA has a duty to notify and assist veterans with their claims 
under the Veterans Claims Assistance Act (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  Proper notice must be provided to a 
claimant before the initial unfavorable agency or original 
jurisdiction (AOJ) decision on a claim for VA benefits and 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant' s possession that 
pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  

In April 2003 and March 2004 letters, VA advised the veteran 
of all the elements required by Pelegrini II, and the claim 
was adjudicated in a December 2004 rating decision.  More 
recently, it has been determined in Court that proper notice 
should also include information regarding (a) the evidence 
necessary to establish a disability rating and (b), the 
effective date for any disability evaluation awarded.  Notice 
regarding (a) and (b) was not provided to the veteran, 
however, the Board finds no prejudice in proceeding with the 
issuance of a final decision as the veteran has been given 
notice regarding effective dates in several letters issued 
with previous rating decisions, and the preponderance of the 
evidence is against the veteran's claim for a higher 
evaluation, such that these matters have been rendered moot.  

As to VA's duty to assist, VA has a duty to assist veterans 
with obtaining evidence necessary to substantiate the claim, 
and to provide a VA examination when necessary.  38 U.S.C.A. 
§ 5103A.  All relevant VA and military treatment records have 
been associated with the file, and there are no indications 
that relevant evidence exists that have not been already 
obtained.  Several VA examinations were conducted; their 
reports were reviewed and are associated with the file as 
well.  Thus, VA has satisfied its duties to notify and 
assist, and additional development efforts would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet.  App. 540, 
546 (1991).


ORDER

Entitlement to a higher evaluation for lumbosacral strain 
with degenerative disc disease at L5-L1 is denied.

Entitlement to a higher evaluation for left lower extremity, 
lumbar radiculopathy, associated with lumbosacral strain with 
degenerative disc disease at L5-L1 is denied.





____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


